Exhibit 10.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Amendment No. 2 to the Schedule 13D with respect to the Common Stock of RAM Energy Resources, Inc., dated as of December 20, 2010, is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Date:December 22, 2010 FS PRIVATE INVESTMENTS III LLC By: /s/ James L. Luikart Name: Brian P. Friedman Title: Managing Member ING BARINGS GLOBAL LEVERAGED EQUITY PLAN LTD. By: FS Private Investments III LLC, as Manager By: /s/ James L. Luikart Name: James L. Luikart Title: Managing Member ING BARINGS U.S. LEVERAGED EQUITY PLAN LLC By: FS Private Investments III LLC, as Manager By: /s/ James L. Luikart Name: James L. Luikart Title: Managing Member ING FURMAN SELZ INVESTORS III L.P. By: FS Private Investments III LLC, as Manager By: /s/ James L. Luikart Name: James L. Luikart Title: Managing Member /s/ Brian P. Friedman Brian P. Friedman /s/ James L. Luikart James L. Luikart
